Title: To Benjamin Franklin from William Parsons, 19 June 1756
From: Parsons, William
To: Franklin, Benjamin


Dear Sir
Easton June the 19th. 1756
Your Favour of the 10th. Instant came safe to Hand, but I was not at Home when it came here; being over the Mountains visiting some of the Forts and Companies there. And since my Return have been very busily employed in making out the Returns of the several Companies of the first Battalion of the Pennsylvania Regiment, by Order of his Honour the Governor, and therefore could not possibly answer your Letter sooner. And I think I cant do it so well any other way as by sending you a Copy of the Notes and Observations &c. which I sent to the Governor with the Returns. By which you will perceive that I had not done with the Returns ’till yesterday: it was near Night when I got done.
Perhaps it may, by some, be thought an unnecessary Expence to send a Person from time to time to view the several Forts and Companies in the Pay of the Province. But I do assure you it is my real Opinion, from what I have seen, that the Province would save by it; and probably the Companies would be kept better to their Duty. And I persuade my self when you have read over the Notes you will not think I have been idle. I believe it would have been of use if I had spent more time in that Service, but this being the first time I could not judge so well of what was best as I imagine I can now.
Some People have grac’d the Fort at Allemengel with your Name, and I dont blame them for it; but I am sure it will not grace your Name, till it is put in a much better Condition than it is at present. I am highly obliged to you for your very friendly manner of writing to me, and think with you that it is very long since I received a Line from you. I cant say that I have not heard of you because I omitted no Opportunity of enquiring after you. I congratulate you upon your Virginia Promotion and am Dear Sir Your most humble Servant
Wm: Parsons
B. Franklin Esqr.
